Marston, J.
There was evidence given in this case on the part of the plaintiff below that he sold goods to the wife of plaintiff in error upon one year’s time under an express contract; that the goods were delivered; that an account therefor was rendered to Mr. Miller and by him retained without objection. There also was evidence tending to show that at the time an action was brought to recover for a part of the goods so sold and delivered, the account sued and recovered upon in this case was not due. With the weight of this evidence we are in no way concerned. The instructions given to the jury, both as to the authority of the wife to bind her husband and as to the splitting up of one cause of action were clear and explicit, and gave plaintiff in error no just cause of complaint.
*658We discover no error in this record. The judgment must be affirmed with costs.
The other Justices concurred.